DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings and Specification amendments 
Examiner acknowledges that replacement sheets to the drawings and specification were received on 2/9/2022 which are considered and approved by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 recites “wherein physiological monitoring device comprises an indicator configured to indicate a status of the physiological monitoring device” which does not further limit the charging station of claim 1.
Claims 3 recites “wherein the indicator is configured to indicate a charging status of the physiological monitoring device when electrically connected to the charging port of the charging station” which does not further limit the charging station of claim 1.
Claims 4 recites “wherein the indicator is configured to indicate whether the charging station is an authorized product when the physiological monitoring device is electrically connected to the charging port.” which does not further limit the charging station of claim 1.
Claims 5 recites “wherein the physiological monitoring device comprises a display, the display including the indicator” which does not further limit the charging station of claim 1.
Claims 3-5 are included in this rejection based on their dependence on claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334).


    PNG
    media_image1.png
    848
    842
    media_image1.png
    Greyscale

Fig. 15 of Lechman

    PNG
    media_image2.png
    863
    844
    media_image2.png
    Greyscale

Fig. 6 of Lechman

    PNG
    media_image3.png
    817
    771
    media_image3.png
    Greyscale

Fig. 8 of Lechman


    PNG
    media_image4.png
    895
    817
    media_image4.png
    Greyscale
 
Fig. 10 of Lechman

    PNG
    media_image5.png
    837
    739
    media_image5.png
    Greyscale

Fig. 11 of Lechman

As to claim 1, Lechman discloses a charging station for providing power to a device ( Fig. 15 Col. 36 lines 15-20 cart 50 is electrically connected to a power source by means of the power cord 55, to permit tablet batteries to be charged during cart storage), the charging station comprising: 
a charging bay (Fig. 10-10A tablet tray assembly 7 receives the tablet holder 40 Column 16 lines 26-30) comprising a charging port (dock connector 10-9 attached directly to the tray insert. Col. 17 lines 30-40) configured to receive power from a power source (Col. 17 lines 30- 40. dock connector 10-9 is attached directly to the tray insert. Tablet holder properly fully inserted into the tray assembly thus has an electronic coupling with the tray assembly, by means of the dock connector PCB 10-9. The tablet's battery thus may charge electrically while the tablet (within the holder) is docked in a docking station. The cart 50 may include an appropriate power cord 55 adapted to be electrically connected with a source of electrical power, for example by being plugged into a conventional 110VAC building wall electrical outlet 58 (Col. 35 lines 65-67 and Col. 36 lines 1-10) . The cart is electrically connected to a power source by means of the power cord 55, whereby the docking stations are powered to permit tablet batteries to be charged during cart storage. Col. 36 lines 15-20. The motherboard (Fig. 7) receives a portion of the electrical power delivered to the main dock from an external source (e.g., DC current rectified and stepped down from a conventional 110VAC - see Lines 25-30).
Further taught is a tray (Fig. 6b-c, Fig. 11 and Fig. 15, tablet holder 40) positioned within and movably mounted relative to the charging bay (Fig. 10-10A tablet tray assembly 7 receives the tablet holder 40 (Column 16 lines 26-30). The tablet holder 40 is insertable into and removable from a tablet tray assembly 7 (Fig. 7-8 and 10 above) which is inserted into a main dock 30. Fig. 6b-8 and Abstract ), wherein the tray is configured to secure the device (Column 18 lines 39-50 A tablet holder is configured to enclose and hold and protect an available tablet model) and move between a first position (Fig. 6b and 15 showing the tablet holder apparatus partially inserted/ejected into/from the main dock and prior to the tablet holder being fully withdrawn/retracted into the main dock) and a second position (the tablet holder 40 within the dock 30 appears as seen in FIG. 6A.Column 8 lines 60-65), wherein, in the second position, the tray is positioned proximate the charging port, thereby allowing the device to electrically connect to the charging port ( Col. 17 lines 30- 40. Tablet holder properly fully inserted into the tray assembly thus has an electronic coupling with the tray assembly, by means of the dock connector PCB 10-9. The tablet's battery thus may charge electrically while the tablet (within the holder) is docked in a docking station.
Although Lechman teaches a charging station for providing power and a tray for securing a device (i.e. tablet),  Lechman does not disclose that the charging station and tray is for providing power and securing a physiological monitoring device respectively.
Al-Ali teaches a charging station providing power to the physiological monitoring device and a tray for securing a physiological monitoring device (FIG. 16E-16F showing multiple batteries that displays physiological parameters in a monitor 1616. Battery 1604 Is placed in a cradle 1620 and can charge from the bedside monitor 1616.  [0178] and [0187]. 
It would have been obvious to a person of ordinary skill in the art to modify the charging station providing power to the device and the tray for securing the device of Lechman to be physiological monitoring, as taught by Al-Ali as it is a simple substitution of one known element for another to obtain predictable results.  In other words, it would have been obvious to use the charging station to power physiological devices since adjusting the particular tray space/shape to properly accommodate other types of devices would have been routine skill to an artisan.
Although Lechman teaches the tray is configured to be in a first position (Fig. 6b and 15 showing the tablet holder apparatus partially inserted/ejected into/from the main dock and prior to the tablet holder being fully withdrawn/retracted into the main dock), Lechman is not clear wherein in the first position, the tray (tablet holder 40) is spaced away from the charging port.
However  It would have been obvious to a person of ordinary skill in the art to modify for the tray (tablet holder 40) of  Lechman to be spaced away from the charging port in a first position in order to stop charging the device when the user ejects and is ready to use the device.
As to claim 40, Lechman in view of Al-Ali teaches the charging station of claim 1.
Lechman in view of ____ does not teach wherein said power source comprises a battery positioned within a portion of the charging station.
However, it would have been obvious to a person of ordinary skill in the art to modify the power source of Lechman to comprise a battery positioned within a portion of the charging station, in order to power the device within the charging bays when no external source is available.
As to claim 42, Lechman discloses a charging station for providing power to one or more devices ( Fig. 15 Col. 36 lines 15-20 cart 50 is electrically connected to a power source by means of the power cord 55, to permit tablet batteries to be charged during cart storage), the charging station comprising a plurality of frames (Fig. 15 plurality of main dock 30 Col. 35 lines 60-65) configured to be removably secured to one another (Col. 10 lines 50-59 a metal holder to receive and hold securely the dock, which holder is devised to be mounted upon the foundation (cart, etc.). The metal holder releasably holds the dock 30 in place, but the dock can be removed from the holder for servicing or replacement), each of the plurality of frames comprising: 
one or more charging bays (Fig. 10-10A tablet tray assembly 7 which is inserted into a main dock 30. Fig. 6b-8 and Abstract), each of the one or more charging bays comprising a charging port configured to receive power from a power source (The cart is electrically connected to a power source by means of the power cord 55, whereby the docking stations are powered to permit tablet batteries to be charged during cart storage. Col. 36 lines 15-20. Tablet holder properly fully inserted into the tray assembly has an )electronic coupling with the tray assembly, by means of a dock connector PCB 10-9. The tablet's battery thus may charge electrically while the tablet (within the tablet holder) is docked in a docking station. Col. 17 lines 30- 40); and 
one or more trays (Fig. 6b-c,Fig. 11 and Fig. 15, tablet holder 40 (i.e. tray ) within tablet tray assembly 7 (i.e. charging bay)), wherein each of the one or more trays is: 
positioned within and movably mounted relative to a respective one of the one or more charging bays (Fig. 10-10A tablet tray assembly 7 receives the tablet holder 40 (Column 16 lines 26-30). The tablet holder 40 is insertable into and removable from a tablet tray assembly 7 (Fig. 7-8 and 10 above) which is inserted into a main dock 30. Fig. 6b-8 and Abstract ); and 
configured to secure a respective one of the one or more devices (Column 18 lines 39-50 A tablet holder is configured to enclose and hold and protect an available tablet model) and move between a first position (Fig. 6b and 15 showing the tablet holder apparatus partially inserted/ejected into/from the main dock and prior to the tablet holder being fully withdrawn/retracted into the main dock) and a second position (the tablet holder 40 within the dock 30 appears as seen in FIG. 6A.Column 8 lines 60-65), and wherein, in the second position, each of the one or more trays is positioned proximate the charging port, thereby allowing the respective one of the one or more physiological monitoring devices to electrically connect to the charging port ( Col. 17 lines 30- 40. Tablet holder properly fully inserted into the tray assembly thus has an electronic coupling with the tray assembly, by means of the dock connector PCB 10-9. The tablet's battery thus may charge electrically while the tablet (within the holder) is docked in a docking station.
Al-Ali teaches a charging station providing power to the physiological monitoring device and a tray for securing a physiological monitoring device (FIG. 16E-16F showing multiple batteries that displays physiological parameters in a monitor 1616. Battery 1604 Is placed in a cradle 1620 and can charge from the bedside monitor 1616.  [0178] and [0187]. 
It would have been obvious to a person of ordinary skill in the art to modify the charging station providing power to the device and the tray for securing the device of Lechman to be physiological monitoring, as taught by Al-Ali as it is a simple substitution of one known element for another to obtain predictable results.
Although Lechman teaches the tray is configured to be in a first position (Fig. 6b and 15 showing the tablet holder apparatus partially inserted/ejected into/from the main dock and prior to the tablet holder being fully withdrawn/retracted into the main dock), Lechman is not clear wherein in the first position, the one or more trays (tablet holder 40) spaced away from the charging port of the respective one of the one or more charging bays.
However  It would have been obvious to a person of ordinary skill in the art to modify for the tray (tablet holder 40) of  Lechman to be spaced away from the charging port in a first position in order to stop charging the device when the user ejects and is ready to use the device.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Ardaman (US 10985578).
As to claim 2, Lechman in view of Al-Ali teaches the charging station of claim 1.
Lechman in view of Al-Ali does not disclose/teach wherein physiological monitoring device comprises an indicator configured to indicate a status of the physiological monitoring device.
Ardaman teaches wherein the device comprises an indicator configured to indicate a status of the device (Referring to FIG. 9, a plurality of tablets are being charged and their front LED indicators are illuminated to indicate the charging status of the respective tablets. These LEDs can be viewed through the opening 38 on the partition panel 22 with the front door 26 open or closed to monitor the charging status of each tablet (Col. 3 lines 55-60)
It would have been obvious to a person of ordinary skill in the art to modify the physiological monitoring device of Lechman in view of Al-Ali to comprise an indicator configured to indicate a status of the device, as taught by Ardaman in order to inform the user when the charging has completed.
As to claim 3, Lechman in view of Al-Ali in view of Ardaman teaches the charging station of claim 2, wherein the indicator is configured to indicate a charging status of the physiological monitoring device when electrically connected to the charging port of the charging station (Col. 3 lines 55-60 of Ardaman). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Ardaman (US 10985578) in view of Caussy (US 20200249688)
As to claim 4, Lechman in view of Al-Ali in view of Ardaman teaches the charging station of claim 2.
Lechman in view of Al-Ali in view of Ardaman does not disclose/teach wherein the indicator is configured to indicate whether the charging station is an authorized product when the physiological monitoring device is electrically connected to the charging port.
Caussy teaches wherein the indicator is configured to indicate whether the charging station is an authorized product when the device is electrically connected to the charging port ([0146] LED 36 determines whether it is authorized for that docking station)
It would have been obvious to a person of ordinary skill in the art to modify the physiological monitoring device of Lechman in view of Al-Ali to wherein the indicator is configured to indicate whether the charging station is an authorized product when the physiological monitoring device is electrically connected to the charging port, as taught by Caussy in order to inform the user of an unauthorized device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Ardaman (US 10985578) in view of Gibson (US 20080281168)
As to claim 5, Lechman in view of Al-Ali in view of Ardaman teaches the charging station of claim 2.
Lechman in view of Al-Ali in view of Ardaman does not disclose/teach wherein the physiological monitoring device comprises a display, the display including the indicator.
Gibson teaches wherein the physiological monitoring device comprises a display, the display including the indicator (Fig. 2 and [0111] Three status indicators 169 are arranged in linear fashion above the display 88 at the center of the front facing side 84 of the device housing 24,
It would have been obvious to a person of ordinary skill in the art to modify the physiological monitoring device of Lechman in view of Al-Ali to comprise a display, the display including the indicator, as taught by Gibson in order to inform the user when the charging has completed.
Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Sa Sung (US 20200102777).
As to claim 6, Lechman in view of Al-Ali teaches the charging station of claim 1, wherein: the charging bay (tray assembly 7 Fig.10) comprises a first sidewall (Fig. 10 above), a second sidewall opposite the first sidewall (Fig. 10 above), a back wall connected to the first and second sidewalls (Fig. 10 above), and a bottom panel (13, Fig. 10 above) connected to the first sidewall, the second sidewall, and the back wall (Fig. 10 above), and the tray (tablet holder 40) is movably mounted to the first and second sidewalls of the charging bay (the tray insert bottom 10-13 is of abbreviated front-to-back extent, being little more than a lateral bridge between the sidewalls, which bridge engages into a lowered ledge on the front of the main tray 10-1. The tablet holder 40 is retrievably insertable into the tray assembly, and when inserted is enclosed on the sides by the sidewalls of the insert 10-7 and below partially by the front partial bottom 10-13 of the insert. Col. 16 lines 30-35).
Lechman in view of Al-Ali does not disclose/teach the charging port positioned on the bottom panel.
Sa Sung teaches the charging port positioned on the bottom panel ([0032] Fig. 5a-5c the charging connector 20 can have a contact portion 2)
It would have been obvious to a person of ordinary skill in the art to modify the charging port of Lechman to be positioned on the bottom panel, as taught by Sa Sung in order to allow the use to achieve a better line of sight when placing the device on the charging port.
As to claim 7, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 6, wherein the tray comprises a base (Fig. 11 above), a first arm extending outward from and along a first side of the base (Fig. 11 above), and a second arm extending outward from and along a second side of the base (Fig. 11 above), the first side of the base being opposite the second side of the base (Fig. 11 above), and wherein the first arm is at least partially supported by the first sidewall and the second arm is at least partially supported by the second sidewall (The tablet holder 40 is retrievably insertable into the tray assembly, and when inserted is enclosed on the sides by the sidewalls of the insert 10-7 Fig. 1 Col. 16 lines 30-35).
As to claim 8, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 7, wherein the base of the tray comprises a back end and a front end opposite the front end (Fig. 11 above) , the back end of the tray configured to be positioned closer to the back wall of the charging station when the first and second arms are at least partially supported by the first and second sidewalls (Fig. 11 above), and wherein the base of the tray  (Fig. 11 above) comprises an opening sized and shaped to match a size and shape of the charging port (Fig. 5A of Sasung opening 38 of the charger adapter 30) , the opening positioned closer to the front end of the tray than to the back end of the tray (Fig. 5A of Sasung).
As to claim 9, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 8, wherein the opening of the base of the tray comprises a rounded shape.
Although Lechman in view of Al-Ali in view of Sa Sung teaches the opening with a square shaped, Lechman in view of Al-Ali in view of Sa Sung does not disclose/teach wherein the opening of the base of the tray comprises a rounded shape.
It would have been obvious to a person of ordinary skill in the art to modify the opening of the base of the tray to be a rounded shape as it is merely a change in shape (MPEP 2144.04).
As to claim 10, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 8, wherein the charging port comprises a pedestal protruding outward from the bottom panel ([0032] Fig. 5a-5c the charging connector 20 can have a contact portion 2), and wherein, when the tray is in the second position, the opening of the tray is positioned around the pedestal (Fig. 5c).
Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Sa Sung (US 20200102777) In view of Beaudet (US8562802).
As to claim 11, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 7. 
Lechman in view of Al-Ali in view of Sa Sung does not disclose/teach further comprising one or more prongs connected to the bottom panel, the one or more prongs configured to bias the tray towards the first position.
Beaudet teaches further comprising one or more prongs connected to the bottom panel(Fig. 1 and 6. Prongs at the base of docking station), the one or more prongs configured to bias the device towards the first position ((153) Disposed on inner side of lower surface 702a are one or more connectors 703 that are operable to fit into corresponding complementary portions of an electrophoresis system 800 (such as part 813 in FIG. 16B and FIGS. 22-24). One of ordinary skill in the art can see that the device 800 is in the second position (i.e. fully inserter) in Fig. 23-24. Therefore one of ordinary skill in the art can see that device 800 was in the first position (i.e device partially inserted) prior to the shown second position.
It would have been obvious to a person of ordinary skill in the art to modify the bottom panel of Lechman to include comprising one or more prongs connected to the bottom panel, the one or more prongs configured to bias the device towards the first position as taught by Beaudet in order to securely place the tray.

As to claim 12, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11, wherein the one or more prongs are positioned at least partially within one or more openings in the bottom panel (Fig. 16A and 21. of Beaudet).
As to claim 13, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11, wherein the one or more prongs comprises two prongs, and wherein the two prongs are spaced apart from one another (Fig. 16A and 21. of Beaudet).
As to claim 14, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11, wherein, when the tray is in the second position, the tray compresses the one or more prongs (FIG. 16B and FIGS. 22-24 of Beaudet).
As to claim 15, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11, wherein each of the one or more prongs comprises a straight portion connected to the bottom panel and a curved portion configured to contact the tray (Fig. 16A and 21 of Beaudet above curved portion 703a at the top of the prong).
As to claim 16, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11, wherein the one or more prongs comprises a first prong proximate the first sidewall and a second prong proximate the second sidewall (Fig 21 of Beaudet).
As to claim 17, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 11 does not disclose/teach wherein the tray further comprises one or more legs extending from the base, the one or more legs configured to contact the one or more prongs (Fig. 16B legs 803).
As to claim 18, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 17, wherein the one or more legs of the tray extend from the base in a first direction and the first and second arms of the tray extend from the base in a second direction opposite the first direction (Fig. 16A legs 803)..
As to claim 19, Lechman in view of Al-Ali in view of Sa Sung in view of Beaudet teaches the charging station of claim 17, wherein each of the one or more legs of the tray comprise a perimeter wall and a hollow interior defined therein, the hollow interior configured to receive at least a portion of a respective one of the one or more prongs (Fig. 16B).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Sa Sung (US 20200102777) In view of Heinsch (USD547863).
As to claim 20, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 7.
 Lechman in view of Al-Ali in view of Sa Sung does not disclose wherein each of the first and second arms comprises a first portion connected to the base and a second portion connected to the first portion, and wherein the first portion is angled with respect to the base and the second portion is angled with respect to the first portion.
Heinsch teaches wherein each of the first and second arms comprises a first portion connected to the base and a second portion connected to the first portion, and wherein the first portion is angled with respect to the base and the second portion is angled with respect to the first portion (Fig. 1)
It would have been obvious to a person of ordinary skill in the art to modify the first sidewall of Lechman to further comprise a first guide recess proximate the second end, the first guide recess configured to allow a first locking tab of the physiological monitoring device to slide therewithin in order to secure the device in place
Claims 21-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) in view of Sa Sung (US 20200102777) in view of Bates (US 6330151).
As to claims 21 and 30, Lechman in view of Al-Ali in view of Sa Sung teaches the charging station of claim 7, wherein the first sidewall of the charging bay comprises a first end connected to the back wall and a second end opposite the first end (Fig. 10 above).
Lechman in view of Al-Ali in view of Sa Sung does not disclose/teach wherein the first sidewall comprises a first guide recess proximate the second end, the first guide recess configured to allow a first locking tab of the physiological monitoring device to slide therewithin
Bates  teaches wherein the first sidewall comprises a first guide recess proximate the second end, the first guide recess configured to allow a first locking tab of the physiological monitoring device to slide therewithin  (Fig. 1-2
It would have been obvious to a person of ordinary skill in the art to modify the first sidewall of Lechman to further comprise a first guide recess proximate the second end, the first guide recess configured to allow a first locking tab of the physiological monitoring device to slide therewithin, as taught by Bates in order to properly place tray into the bay.

As to claim 22 and 31, Lechman in view of Al-Ali in view of Sa Sung in view of Bates teaches the charging station of claim 21, wherein the first guide recess is recessed from a surface of the first sidewall at a first depth and wherein the first guide recess is defined by no more than three walls.
As to claim 23 and 32, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 22, wherein at least one of the walls defining the first guide recess is sloped (Fig. 1-2 of bates).
As to claim 24 and 33, Lechman in view of Al-Ali in view of Sa Sung in view of Bates teaches the charging station of claim 21, wherein the first sidewall of the charging bay comprises a first stem wall extending from the second end of the first sidewall towards the second sidewall, and wherein the first stem wall comprises the first guide recess (Fig. 1-2 of bates)..
As to claim 25 and 34, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 21, wherein the first sidewall further comprises a first locking recess proximate the second end, the first locking recess configured to confine the first locking tab of the physiological monitoring device when the tray is in the second position (Fig. 1-2 of bates)..
As to claim 26 and 35, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 25, wherein the first locking recess is positioned closer to the bottom panel than the first guide recess.
As to claim 27 and 36, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 25, wherein the first locking recess is recessed from a surface of the first sidewall a first depth and the first guide recess is recessed from the surface of the first sidewall at a second depth, the second depth being less than the first depth (Fig. 1-2 of bates)..
As to claim 28 and 37, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 25, wherein the first locking recess is defined by four walls (Fig. 1-2 of bates)..
As to claim 29 and 38, Lechman in view of Al-Ali in view of Sa Sung in view of Bates  teaches the charging station of claim 25, wherein the first locking recess is spaced from the first guide recess (Fig. 1-2 of bates)..
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) In view of Wang (US 20130271081).
As to claim 39, Lechman in view of Al-Ali teaches the charging station of claim 1, wherein the power source comprises a wall outlet (Fig 15 connector 58) and a power cable (Fig. 15 power cord) configured to connect with said wall outlet (The cart 50 may include an appropriate power cord 55 adapted to be electrically connected with a source of electrical power, for example by being plugged into a conventional 110VAC building wall electrical outlet 58 (Col. 35 lines 65-67 and Col. 36 lines 1-10).
Lechman in view of Al-Ali does not teach charging station further comprises a connector port configured to receive an end of said power cable.
Wang teaches charging station further comprises a connector port configured to receive an end of said power cable. (Fig. 8 and [0022]-[0023] a power input connector 234 for AC input)
It would have been obvious to a person of ordinary skill in the art to modify the charging station of Lechman to further comprises a connector port configured to receive an end of said power cable, as taught by Wang in order to provide power to the charging station.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechman (US 9104373) in view of Al-Ali et al (US20130253334) In view of Brooks (US 9680333).
As to claim 41, Lechman in view of Al-Ali teaches the charging station of claim 40 further comprising a base (Fig. 15) further comprising a charging frame configured to removably secure to the base (Fig. 15 plurality of main dock 30 Col. 35 lines 60-65. A metal holder to receive and hold securely the dock, which holder is devised to be mounted upon the foundation (cart, etc.). The metal holder releasably holds the dock 30 in place, but the dock can be removed from the holder for servicing or replacement. Col. 10 lines 50-59), said charging frame comprising said charging bay (Fig. 10-10A tablet tray assembly 7 which is inserted into a main dock 30. Fig. 6b-8 and Abstract),
Lechman in view of Al-Ali does not teach wherein said battery is positioned within the base of the charging station.
Brooks teaches wherein said battery is positioned within the base of the charging station. (Fig. 1-2  Col. 2 lines 9-15. battery, is located in the base of the cart, near the floor, to help lower the cart's center of gravity)
It would have been obvious to a person of ordinary skill in the art to modify the charging station of Lechman to further comprise wherein said battery is positioned within the base of the charging station, as taught by Brooks in order to help lower the cart's center of gravity Col. 2 lines 9-15.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silverton et al (US 20180221646) is cited for having the base station serves as a charging station for the wireless electrodes. The base station comprises a plurality of nesting ports. The wireless electrodes fit into the plurality of nesting ports. Further, the plurality of nesting ports comprises charging pads. The charging pads charge the wireless electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859